EXHIBIT 10.1




AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment (this “Amendment”) dated the 11th day of January, 2016 to the
Employment Agreement, dated December 18, 2009, as amended on January 20, 2014
(the “Employment Agreement”), by and between Heat Biologics, Inc. (the
“Company”) and Jeffrey Wolf (“Executive”). Capitalized terms used herein without
definition shall have the meanings assigned in the Employment Agreement.  




WHEREAS, Executive was retained under the Employment Agreement by the
Corporation to serve as its President and Chief Executive Officer; and




WHEREAS, in recognition of the hard work and performance by Executive, the
Corporation desires to amend the Employment Agreement.




NOW THEREFORE, for the mutual promises contained herein and for ten dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend the
Employment Agreement as follows:




1.

Amendment. Section 3(a)(i) of the Employment Agreement is hereby deleted and
replaced with the following:




(i)

BASE SALARY. Employee shall receive an annual base salary of Four Hundred Five
Thousand Dollars ($405,000) for the Term (the “Base Salary”), payable bi-weekly.
 




2.

Amendment.  The fourth sentence of Section 3(a)(iii)  is hereby deleted in its
entirety and replaced with the following:

“In addition, the Board may, in its sole discretion, award the CEO a cash
performance bonus (the “Performance Bonus”) equal to approximately 50% of his
then outstanding Base Salary at the end of each year in addition to an equity
bonus in the sole discretion of Board, with the actual amount of any such bonus
increased or decreased in the sole discretion of the Board.”

3.

Severability. The provisions of this Amendment are severable and if any part or
it is found to be unenforceable the other paragraphs shall remain fully valid
and enforceable.

4.

No Other Amendments; Confirmation. All other terms of the Agreement shall remain
in full force and effect. The Agreement, as amended by this Amendment,
constitutes the entire agreement between the parties with respect to the subject
matter thereof.




5.

Counterparts.  This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original but both of which together shall constitute
one and the same instrument.




6.

Governing Law. This Amendment is made and shall be construed and performed under
the laws of the remaining provisions will nevertheless continue to be valid and
enforceable. State of North Carolina without regard to its choice or conflict of
law principles and the parties agree to North Carolina as the exclusive venue
for any disputes arising hereunder.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




 

HEAT BIOLOGICS, INC.

 

 

 

 

By:

/s/ Timothy Creech

 

Name:

Timothy Creech

 

Title:

Chief Financial Officer

 

 

 

 

/s/ Jeffrey Wolf

 

JEFFREY WOLF






